Citation Nr: 9905425	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of left shoulder surgery.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
December 1944.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to an increased 
evaluation for his service-connected PTSD.  The veteran 
submitted a notice of disagreement with that rating decision 
in October 1995.  In December 1995, he was provided with a 
statement of the case.  His substantive appeal was received 
in December 1995.  The Board notes that, in August 1996, the 
veteran and his son, accompanied by the veteran's 
representative, appeared and presented testimony regarding 
this issue at a hearing on appeal before a VA hearing 
officer.  A complete transcript of that testimony is of 
record.

Service connection for a left shoulder disorder on a direct 
basis was denied by an April 1996 rating decision, and the 
veteran submitted a notice of disagreement with that rating 
decision in April 1996.  However, in a May 1996 written 
statement, and also in the August 1996 testimony presented, 
the veteran and his representative clarified the claim, 
indicating that he was seeking, not actual service 
connection, but benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of the left shoulder surgery, and that 
he wished to withdraw the claim of direct service connection 
for a left shoulder disorder.  Accordingly, the claim for 
direct service connection was considered withdrawn, and the 
claim pursuant to 38 U.S.C.A. § 1151 was denied by an October 
1996 rating decision.

The veteran subsequently appealed the October 1996 rating 
decision by submitting a notice of disagreement in November 
1996.  In December 1996, he was provided with a statement of 
the case.  His substantive appeal was received in January 
1997.  In April 1997, the veteran and his son, accompanied by 
the veteran's representative, again appeared and presented 
testimony regarding this issue at a hearing on appeal before 
a VA hearing officer.  A complete transcript of that 
testimony is also of record.

REMAND

The veteran and his representative contend, in essence, that 
an increased evaluation is warranted for his service-
connected PTSD, and that the veteran is experiencing residual 
disability as a result of an acromioplasty on his left 
shoulder performed at a VA hospital in May 1993.  Benefits 
are requested for these residuals under the provisions of 
38 U.S.C.A. § 1151, which provides, under certain 
circumstances specified in the law, for compensation to be 
paid as if service connection were in effect.  The veteran's 
representative has argued that, if the veteran's claims are 
not granted, then they should be remanded in order to obtain 
additional pertinent treatment records and also in order for 
the veteran to undergo VA examinations to secure an opinion 
as to the current symptomatology of his PTSD and also the 
residuals of his May 1993 left shoulder surgery.

Upon preliminary review of the evidentiary record, the Board 
notes that VA outpatient treatment records from 1993 reveal 
the veteran reported falling and catching himself with his 
left arm and subsequently experiencing increasing left 
shoulder pain.  He received a total of eight cortisone 
injections for complaints of left shoulder pain, without 
relief of symptoms.  In May 1993, he was admitted and 
underwent a left shoulder acromioplasty, with rotator cuff 
repair and with super Mitex anchors.  Post-operatively, he 
was reported as doing quite well, with circulation, 
sensation, and movement intact.  He was discharged in stable 
condition.

Regarding his section 1151 claim, the Board notes that, 
although the veteran has claimed additional residual 
disability as a result of his May 1993 surgery on the left 
shoulder, there currently is no medical evidence of record to 
indicate such additional residual disability.

Regarding the veteran's claim for an increased evaluation for 
his PTSD, the Board notes that the veteran last underwent a 
VA psychiatric examination in April 1994.  Subsequently, he 
underwent a period of VA hospitalization from September 1997 
to October 1997.  That record noted the veteran had a long 
history of PTSD as well as depression.  He was admitted after 
a suicide attempt by taking 15 Percocet tablets several days 
earlier.  The record noted the veteran had multiple medical 
problems, and was preoccupied with his failing health.  It 
was also noted that his wife was in poor health, the family 
had financial problems, and his son was terminally ill with 
liver cancer, which was reported to be the veteran's most 
significant stressor.  The veteran was also reported to be 
experiencing flashbacks, intrusive thoughts, and nightmares 
about the war.  The veteran was diagnosed with PTSD, and with 
depression not otherwise specified.

Regarding his PTSD increased evaluation claim, the Board 
notes that it is unclear what portion of the veteran's 
current symptomatology is attributable to his service 
connected PTSD, as opposed to his non-service connected 
depression which has been attributed to his poor health, his 
wife's poor health, his son's terminal illness, and his 
overall poor financial situation.  As noted, no recent VA 
examination has opined on this matter.

As noted in the Introduction hereinabove, in August 1996, and 
again in April 1997, the veteran and his son, accompanied by 
the veteran's representative, appeared and presented 
testimony at a hearing on appeal before a VA hearing officer.  
In addition to those appearances, the veteran, accompanied by 
his representative, appeared and presented testimony before 
the undersigned Member of the Board, at a Travel Board 
hearing conducted at the RO in August 1998.  A complete 
transcript of the testimony is of record.

At the Travel Board hearing, regarding his left shoulder, the 
veteran testified that he was being treated by a Dr. Plotkin, 
who was the Chief of Neurology at the West Roxbury VA Medical 
Center.  The veteran stated that Dr. Plotkin had told him his 
residual nerve damage in the left shoulder was a result of 
the surgery he had at the VA in 1993.  The veteran also 
testified that he was experiencing a seizure disorder and he 
believed this seizure disorder was also a residual of the 
surgery.  The veteran stated that he had been treated for 
this seizure disorder in July of 1998.  (See Transcript, 
pp. 2-5 and also 8-9).  Regarding his PTSD, the veteran 
reported being nervous, and being unable to sleep.  He also 
testified that he had a son who was terminally ill and that 
sometimes he wanted to die himself, but that right now he did 
not want to die.  (See Transcript, pp. 5-6).  The veteran 
reported being treated every month at the West Roxbury VA 
Medical Center.  He also reported going to the Brockton VA 
Medical Center, as recently as 1998.  (See Transcript, 
p. 11).  The veteran's representative requested that the case 
be remanded to obtain the missing medical records identified 
by the veteran and to, if appropriate, to obtain needed 
medical opinions.  (See Transcript, pp. 11-12).  

Regarding the veteran's claim for an increased evaluation, 
the Board finds that, given the different psychiatric 
diagnoses of record (PTSD and depression), and given the 
contentions as to additional available pertinent medical 
records to be obtained, a remand is necessary in this case so 
that the veteran may be scheduled for a VA psychiatric 
examination to determine his current diagnosis (or diagnoses) 
and assess any residuals thereof.  In order to be absolutely 
clear, the Board emphasizes that the objective of a further 
examination should be to obtain clarifying data as to the 
degree of impairment from the veteran's service-connected 
PTSD, including a determination of what psychiatric 
symptomatology is directly attributable to the service-
connected PTSD.  However, it is also important that the 
examiner address the etiological relationship of any other 
diagnosed neuropsychiatric disorder(s), if any (to include 
depression), to the veteran's service.  This in turn, will 
enable VA to accurately assess the current severity of the 
veteran's service-connected disorder, as opposed to 
symptomatology attributable to non-service-connected 
disorder(s).

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  VA has a duty to assist a veteran in 
developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998).  That duty includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 1 
Vet.App. 90 (1990).

Regarding the veteran's section 1151 claim, although the 
Board is rendering no final decision at this time, 
significant recent changes in the law applicable to claims of 
this kind impel us to provide a discussion in some detail 
here.  The governing  statutory law is set forth at 
38 U.S.C.A. § 1151.  That section provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1998).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals 
Brown v. Gardner, 115 S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court of 
Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1998).  

More recently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  It 
appears the claim herein was filed in 1996, so it must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and the May 23, 1996, final regulation.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required here.

In view of the foregoing discussion, and in order to render a 
fully informed decision, the Board believes it is desirable 
that the veteran undergo a further VA examination in order to 
obtain a VA medical opinion as to the etiology of the 
veteran's claimed residuals, if any, of the treatment for his 
left shoulder disorder.  The medical opinion should address 
whether additional disability exists, comparing the veteran's 
physical condition immediately prior to his May 1993 surgery 
with his physical condition subsequent thereto, and, if so, 
whether such disability resulted from the VA medical or 
surgical treatment.  The medical opinion should further 
address whether any such residuals, if any, were a certain or 
intended result of the treatment administered.  Prior to the 
veteran's  undergoing this examination, any additional 
pertinent medical records should also be secured.  
Specifically, any medical opinions rendered by Dr. Plotkin 
should be obtained.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers who 
treated him for either his claimed left 
shoulder disorder or his currently service-
connected PTSD.  The RO should request the 
veteran to furnish signed authorizations for 
release to VA of private medical records in 
connection with each non-VA source identified.  
The RO should attempt to obtain any such 
private treatment records, not already on 
file, which may exist and incorporate them 
into the claims folder.  This should include 
any additional treatment records or medical 
opinions from Dr. Plotkin.  The veteran should 
also be asked to submit any medical evidence 
in his possession which tends to support his 
claims.

2.  The RO should take the appropriate steps 
to secure copies of all of the veteran's VA 
treatment records pertaining to PTSD and/or 
his left shoulder disorder, and associate them 
with the claims folder.

3.  After completion of the above, the veteran 
should be afforded a thorough VA psychiatric 
examination in order to ascertain the current 
extent of his service-connected PTSD, and in 
order to determine any other current 
neuropsychiatric diagnosis, if any.  The 
veteran's claims folder must be available to 
and must be reviewed by the examiner prior to 
the evaluation of the veteran.  If 
appropriate, psychological testing should be 
conducted, and all clinical findings should be 
reported in detail.  The report of examination 
should provide detailed descriptions of all 
current psychiatric symptomatology and should 
list all appropriate psychiatric diagnoses.  
The examiner should also be requested to 
assign a numeric score on the Global 
Assessment of Functioning (GAF) scale, and to 
describe what the score means for the veteran 
in terms of his psychological, social, and 
occupational functioning.  Additionally, the 
symptomatology directly attributable to PTSD 
should be fully discussed, and the presence of 
any other existing psychiatric or mental 
disorders, to include depression, should be 
evaluated.  To the extent possible, symptoms 
attributable to any psychiatric disorder not 
considered to be a manifestation of PTSD 
should be distinguished from those directly 
associated with PTSD.  The relationship of any 
other psychiatric disorder(s) revealed by 
examination, if any, to the veteran's PTSD, or 
to his other service-connected disorders, 
should be fully analyzed.  If those symptoms 
cannot be distinguished, it should be so 
noted.  Following this, the examiner should 
indicate the current degree of disability due 
to the veteran's service-connected PTSD.   A 
complete rationale for any opinion expressed 
must be provided.

4.  The veteran should also be afforded a VA 
examination to determine the nature and 
etiology of all left shoulder pathology.  The 
claims folder, with a copy of this remand and 
any additional medical records obtained 
pursuant to this remand, must be made 
available to the examiner for review prior to 
the examination.  All necessary tests and 
studies should be conducted, and all findings 
should be reported in detail.  A complete 
rationale for all opinions expressed must be 
provided.  The examiner should specifically 
render an opinion for the record as to 
following questions:

	a.  Whether the veteran currently suffers 
from any left shoulder disability.  The 
medical opinion should also address whether 
additional disability exists, comparing the 
veteran's physical condition immediately prior 
to his May 1993 surgery with his physical 
condition subsequent thereto.  

	b.  Whether it is at least as likely as 
not that any such identified current left 
shoulder disability is a result of VA 
treatment or hospitalization, including 
surgery.

	c.  Whether any such identified current 
left shoulder disability was certain to result 
from, or intended to result from, the VA 
treatment or hospitalization, including 
surgery.

5.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the aforementioned development 
action has been conducted and completed in 
full.  If any development is incomplete, 
including if all requested medical records 
have not been obtained, or the requested 
examinations do not include all opinions 
requested, appropriate corrective action is to 
be implemented.

6.  Thereafter, the RO should undertake any 
further warranted development and should 
review the complete record of evidence and 
argument received regarding all appealed 
issues.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish him, and his representative, with a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 11 -


